958 A.2d 494 (2008)
Ross NICHOLAS, Lamont C. Bullock, Cory Smith, Jeremy Souder, Waldemar Rosario, Jerome Solomon, Barry Williams, Gary Melindez, Kareem Smith, Raymond White, Michael Thomaston And Demetrius Bailey, Inmates Confined by the Department of Corrections, Petitioners
v.
Jeffrey A. BEARD, PH.D., Secretary Of Corrections, Respondent.
No. 79 EM 2007.
Supreme Court of Pennsylvania.
October 2, 2008.

ORDER
PER CURIAM.
AND NOW, this 2nd day of October, 2008, the Application for Leave to File Original Process is hereby GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief is DENIED.